
	

114 S1221 IS: Bulk-Power System Reliability Impact Statement Act
U.S. Senate
2015-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1221
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2015
			Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Federal Power Act to require periodic reports on electricity reliability and
			 reliability impact statements for rules affecting the reliable operation
			 of the bulk-power system.
	
	
		1.Short title
 This Act may be cited as the Bulk-Power System Reliability Impact Statement Act.
 2.FindingsCongress finds that— (1)no other electricity network in the world provides as much power to as many people as reliably and affordably as the electric grid in the United States, but keeping the lights on in the United States is a highly complex undertaking;
 (2)according to the 2015 Quadrennial Energy Review, the electric grid must handle a diverse and evolving mix of energy sources and energy products; link sources, processors, and users across immense distances; match demands that vary on multiple time scales; co-exist with competing uses of the same systems; and perform 24 hours a day, 365 days a year with high reliability;
 (3)diversity is the key characteristic of the electric system in the United States as the electric grid in the United States is immensely complicated due to the fact that—
 (A)wholesale electric service and the bulk-power system have evolved in many different regions of the United States with a variety of ownership and operational structures; and
 (B)the electric grid must adapt to managing an increasingly variable energy mix and addressing retiring baseload capacity;
 (4)as set forth in Presidential Policy Directive 21 entitled the Presidential Policy Directive on Critical Infrastructure Security and Resilience, even within critical infrastructure of the United States, energy systems are uniquely critical due to the enabling functions they provide across all critical infrastructure sectors;
 (5)the wholesale electric service and the bulk-power system of the United States should provide for the United States electric service that is abundant, affordable, clean, diverse, and secure;
 (6)Federal regulators empowered by Congress should be directed to use their authority to enable and not impede, on balance, the reliability and affordability of electric service; and
 (7)just as the benefits of the electric grid accrue to all, the burden of maintaining the electric grid must also be fairly borne by all.
 3.Reliability reportsSection 215(g) of the Federal Power Act (16 U.S.C. 824o(g)) is amended— (1)by striking The ERO and inserting the following:
				
 (1)In generalThe ERO; and (2)by adding at the end the following:
				
 (2)Reliability coordinatorsNot later than 180 days after the date of enactment of this paragraph and not less than every 3 years thereafter, each reliability coordinator registered with the ERO shall submit to the appropriate committees of Congress and the Commission a report that describes, as of the date of the report—
 (A)the state of and prospects for the reliability and affordability of electricity within the geographic area covered by the reliability coordinator; and
 (B)the most significant risks to the reliability of the bulk-power system that might arise or need to be monitored within the geographic area covered by the coordinator, including risks from proposed or final Federal regulations..
 4.Reliability impact statementSection 215 of the Federal Power Act (16 U.S.C. 824o) is amended by adding at the end the following:
			
				(l)Reliability impact statement
					(1)Solicitation by commission
 Not later than 15 days after the date on which the head of a Federal agency proposes a major rule (as defined in section 804 of title 5, United States Code) that may significantly affect the reliable operation of the bulk-power system, the Commission shall solicit from any applicable reliability coordinator registered with the ERO affected by the proposed rule a reliability impact statement with respect to the proposed rule.
 (2)Voluntary submission by reliability coordinatorA reliability coordinator may prepare, on the initiative of the reliability coordinator, a reliability impact statement for any proposed major Federal rule that the reliability coordinator determines would significantly affect the reliable operation of the bulk-power system within the jurisdiction of the reliability coordinator.
 (3)Multijurisdictional coordinationIf a proposed rule subject to a reliability impact statement under paragraph (1) or (2) affects an area broader than the jurisdiction of a single reliability coordinator, the ERO shall convene a committee of the affected reliability coordinators to produce a single reliability impact statement that demonstrates for each affected area the reliability impact of the proposed rule.
 (4)RequirementsA reliability impact statement under paragraph (1) or (2) shall include a detailed statement on—
 (A)the impact of the proposed rule on the reliable operation of the bulk-power system; (B)any adverse effects on the reliable operation of the bulk-power system if the proposed rule was implemented; and
 (C)alternatives to cure the identified adverse reliability impacts, including, at the discretion of the reliability coordinator, a no-action alternative.
 (5)Submission to commissionOn completion of a reliability impact statement under paragraph (1) or (2), the reliability coordinator or a committee of affected reliability coordinators convened under paragraph (3) shall submit to the Commission the reliability impact statement.
 (6)Transmittal to head of federal agencyOn receipt of a reliability impact statement submitted to the Commission under paragraph (5), the Commission shall transmit to the head of the applicable Federal agency the reliability impact statement prepared under this subsection for inclusion in the public record.
 (7)Inclusion of detailed response in final ruleIn issuing a proposed major rule subject to a reliability impact statement prepared under paragraph (1) or (2), the head of the Federal agency shall—
 (A)consider the reliability impact statement in issuing the proposed major rule; and (B)include in the final rule a detailed response to the reliability impact statement..
		
